Citation Nr: 0702774	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back 
disability, claimed as herniated discs, lumbar spine, and 
scoliosis.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for neurogenic bladder, 
claimed as secondary to herniated discs of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1984. 

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
regional office (RO).  In March 2005, the Board remanded this 
matter for further development, including obtaining etiology 
opinions.  The requested development has been completed and 
the case has since returned to the Board.  

The veteran and his representative submitted additional 
information following the June 2006 supplemental statement of 
the case (SSOC), along with a statement waiving initial 
consideration of RO review.  


FINDINGS OF FACT

1.  Chronic low back disability and/or degenerative disc 
disease of the cervical spine are not shown to be present in 
service, for many years following separation from service, 
and are not otherwise related to service; the preponderance 
of the evidence is against a finding that the veteran's low 
back disability and degenerative disc disease of the cervical 
spine are related to service.  

2.  Neurogenic bladder was first diagnosed in 1998, many 
years after the veteran's separation from his military 
service; the preponderance of the evidence is against a 
finding that the veteran's neurogenic bladder is related to 
service or to a service connected disability.


CONCLUSIONS OF LAW

1.  Chronic low back disability, claimed as herniated discs, 
lumbar spine, and scoliosis, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  Neurogenic bladder was not incurred or aggravated during 
active military service, and is not proximately due to or the 
result of service-connected disability.  38 C.F.R. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper VCAA 
notification in an April 2001 letter from the RO.  In 
addition, following the Board remand in March 2005, the RO 
issued a second VCAA letter dated in May 2005 that properly 
provided notice of his claims, and met all four elements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  These 
letters both provided the veteran with an update on the 
status of his claims, and specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was asked to submit any 
evidence in his possession pertaining to his claims.  The 
veteran was also provided notice of applicable laws and 
regulations, a discussion of the facts of the case, and the 
basis for the denials in a statement of the case and SSOCs.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, records from the Social Security 
Administration (SSA), VA medical records, specifically VA 
examination reports dated in January 2006, and numerous 
private medical records, statements and testimony from the 
veteran, and various medical treatise materials in support of 
his claims.  As VA examinations and other medical evidence is 
of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's service connection claims, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).



II.  Service Connection

The veteran contends that he is entitled to service 
connection for low back disability, claimed as herniated 
discs, lumbar spine, and scoliosis (lumbar spine disability), 
and degenerative disc disease of the cervical spine (cervical 
spine disability) as a result of service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West  Supp. 2005).   For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  
Additionally, arthritis may be presumed to have been incurred 
in service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he suffered an injury to his lower 
back resulting in herniated discs, neurogenic bladder, and 
scoliosis during his period of service.  He also reports that 
he injured his cervical spine during service, resulting in 
degenerative disc disease.  He has reported that he suffered 
back and neck injuries in the late 1970s and early 1980s 
while lifting, painting his house, and moving tree limbs 
following a hurricane.  He contends that he attempted to 
obtain treatment records related to these injuries from the 
orthopedic department at Keesler Air Force Basis, but that 
they no longer exist.

Review of the veteran's service medical records do not show 
any back or neck injuries or complaints.  A November 1978 
treatment record notes that the veteran had complained of a 
left elbow injury from thorns while painting his house; no 
back complaints were noted.  On the report of medical history 
prepared at the time of his service retirement examination in 
July 1983, he checked "no" next to the question of whether 
he experienced recurrent back pain.  Spine, neck, and other 
musculoskeletal examinations were normal at that time.  The 
veteran provided no information regarding any chronic back or 
neck disability at the time of his retirement evaluation.  An 
April 1984 treatment record shows evaluation and treatment 
for a scrap of the eye due to contact with a tree branch.  
Again, spine or other musculoskeletal problems are not noted.    

The record does not reflect the presence of chronic lumbar or 
cervical spine disability to the veteran in service, and the 
veteran never mentioned such injuries until he brought up the 
subject in connection with his claim for VA benefits in 2000, 
many years after military service.  The Board finds little in 
the way of objective support for his recent statements and 
testimony in this regard and this decreases their probative 
value.

Notably, the Board finds it to be particularly significant 
that the veteran did not mention the purported lumbar or 
cervical spine injuries at the retirement examination from 
service in July 1983, or at the time of his service 
connection claim for other disability filed in November 1984.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  While he was aware of the 
compensation program in 1984, he did not file a claim for 
spinal disability at that time.  

The Board finds the contemporaneous evidence from the 
veteran's military service and immediately thereafter to be 
far more persuasive that the veteran's own recent statements 
and testimony.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

The service medical records show no lumbar or cervical spine 
injury or treatment at any time during service, and no 
pertinent complaints referable to the lumbar or cervical 
spine, including at separation.  Such records are more 
reliable in the Board's view than the veteran's unsupported, 
self-serving recollections of events now over 18 years past, 
made in connection with his claim for monetary benefits from 
the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

The first diagnosis of a lumbar spine disability was made in 
1998, approximately 14 years following separation from 
military service.  In addition, in a statement from the 
veteran to a Dr. Janice Glenn dated in April 1999, the 
veteran attributed his current depression to catastrophic 
psychosocial stress to include a severe acute damage to 
lumbosacral spine on July 7, 1998 with long-term symptoms and 
sequella since.  There is no reference to any prior lumbar 
spine injury, or aggravation of such disability in the 
statement.  This does not lend support to the veteran's own 
current medical opinion that his lumbar and cervical spine 
disabilities are related to service.  Id.   

The medical evidence shows the first diagnosis of a cervical 
spine disability was made in 1989, a number of years after 
the veteran left military service.  In a February 1999 
private medical record, Dr. Phillips described a history of 
two motor vehicle accidents with resulting whiplash of the 
cervical spine.  VA medical records dated in December 1999 
noted that the motor vehicle accidents occurred in 1985 and 
1990, according to the veteran.  Both statements were made 
prior to the veteran applying for service connection.  

Subsequent to the motor vehicle accidents in 1985 and 1990, 
and the July 7, 1998 lumbar injury, the veteran became 
unemployable and was awarded disability benefits from SSA.      

The lack of any reference to a lumbar or cervical spine 
injury for many years after service, and the first diagnosis 
of a lumbar and cervical spine disability being made years 
after service, tends to show that neither a lumbar or 
cervical spine injury was sustained in service.  See Forshey, 
supra.

The Board additionally observes that arthritis or 
degenerative changes were not diagnosed within one year after 
service, so the statutory presumption contained in 38 C.F.R. 
§§ 3.307 and 3.309 is not for application.

For the reasons expressed immediately above, the Board finds 
that the evidence of record, as a whole, does not support the 
veteran's contention that he sustained an injury to his 
lumbar or cervical spine in service.  The Board places 
greater weight on the service medical records than it does on 
the veteran's recent self-serving and unsupported statement 
proffered in conjunction with his current claims.  Based on 
the negative service medical records, the Board concludes 
that there was no chronic disability or continuity of 
symptomatology resulting from an in-service lumbar or 
cervical spine injury.

The Board will now discuss the medical evidence of an 
etiology or nexus between the current lumbar spine and 
cervical spine disabilities and service.  The January 2006 VA 
orthopedic examination report described in detail the 
veteran's lumbar and cervical spine history, including 
medical history from the veteran and the claims folder.  
After examining the veteran, the physician opined that the 
veteran's lumbar and cervical spine disabilities were not 
related to his military service.  The physician reviewed the 
evidence in the claims folder and noted that there was no 
documentation of significant back pain or radiculopathy type 
symptoms while in military service.  The January 2006 VA 
neurological examination report also noted no concurrent 
evidence that the veteran had any clinically significant disc 
disease of the neck or low back arising from military 
service.  

The Board finds that both medical opinions are probative 
evidence as they were based on a review of record, 
particularly the service medical records, post-service 
medical records, and examination of the veteran.  The 
examinations performed are for the express purpose of 
determining etiology.  The opinions are also corroborated by 
the findings from the record that failed to show any 
treatment or diagnosis of a lumbar or cervical spine problem 
in service and not for many years after service.   
 
In support of his claim, the veteran submitted a number of 
private medical records and statements, medical articles 
regarding the spine, and his own medical etiology opinions.  
The pertinent records included a July 1998 MRI of the lumbar 
spine that revealed a herniated intervertebral disc at the 
L4-L5 level in the midline and to the right of the midline.  
A November 1998 treatment note from Dr. McSherry noted that 
in July 1998 the veteran had "wrestled with a large tree and 
then a garage door and had some excruciating back pain, he 
has a right L4 herniated disc."  

A February 1999 treatment report from Dr. Phillips noted that 
the veteran had sustained a lifting injury in July 1998, with 
immediate lumbar and leg pain.

An August 1999 report from Dr. Glenn noted that the veteran 
had first been seen in July 1998 with severe pain, and that 
disc herniation L3-4 and L4-5 had been diagnosed.

Magnetic resonance imaging (MRI) of the lumbar spine in July 
1998 showed evidence of slight scoliosis of the lumbar 
vertebrae with convexity toward the left side; and 
degenerative anterior spurring of the L3 and L4 vertebrae. A 
May 1999 MRI showed degenerative disc disease at the L4-5 
level, and mild posterior bulge of the disc at L3-4.  A May 
1999 EMG study showed chronic moderate right lumbosacral 
polyradiculoapthy most significant in L5. 

A February 1999 treatment record from Dr. Phillips noted that 
the veteran had been in two motor vehicle accidents in the 
mid-1980s and suffered whiplash of the cervical spine in the 
first accident.

In February 2000, the veteran underwent excision of herniated 
disc, anterior; and anterior decompression of the lumbar 
interspace at L3-4 and L4-5; and arthrodesis of L3-4 and L4-5 
using Bank fibula and Grafton.

A February 2002 MRI showed relatively small neural foramina 
bilaterally at C3-4; central and minimally left paracentric 
hypertrophic spurring at C4-5 in association with a right 
paracentric disc/spur complex at C5-6 where the findings were 
most marked.

The veteran has obtained and submitted statements from the 
treating physicians noted above.  A July 2000 statement from 
Dr. Phillips noted that "records" showed that the veteran 
had back injuries in 1978 and 1981, and that his current disc 
pathology and bladder problems were likely related to these 
injuries.  A November 2001 statement from Dr. Glenn noted 
that the veteran's back problems had "clearly been ongoing 
since 1977, as well-documented in his military health 
records."  A May 2002 statement from Dr. McSherry noted that 
a review of the record, including the veteran's "military 
service records" led her to the conclusion that the veteran 
had lumbar scoliosis and herniated disc during his active 
duty.

Upon review, the medical opinions from Dr. Phillips, Dr. 
Glenn, and Dr. McSherry are all predicated on the assumed 
fact that the veteran injured his lumbar and cervical spine 
during military service; however, as noted above, the Board 
finds that the evidence of record, as a whole, does not 
support the veteran's contention that he sustained an injury 
to his lumbar or cervical spine in service.  While they refer 
to "documented" spinal problems in service, there is no 
specific reference to clinical records reflecting spinal 
disability at that time.  The January 2006 medical opinions 
reflect a more thorough review of the record and contain 
specific reference to the clinical record relied upon.  The 
private medical opinions are less probative as they are based 
on unsubstantiated facts not found in the record.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described].  

The Board notes that the veteran is medically qualified to 
diagnose himself and provide an etiology opinion.  However, 
his etiology opinion relating his current lumbar and cervical 
spine disabilities to service is also unsubstantiated as 
there is no corroborating evidence that the veteran injured 
his lumbar and cervical spine during military service.  In 
fact, the contemporaneous evidence from the veteran's 
military service and immediately thereafter to be far more 
persuasive that the veteran's own recent statements and 
testimony.  See Curry, supra;  see also Forshey, supra.    

Additionally, the veteran submitted several articles in 
support of his claims.  However, such articles are general 
and do not address the facts that are specific to the 
veteran's case.  Therefore, the Board assigns little weight 
to these articles.

Based upon the above information, the Board finds that a 
clear preponderance of the evidence is against a finding that 
the veteran's low back disability, claimed as herniated 
discs, lumbar spine, and scoliosis, and degenerative disc 
disease of the cervical spine, is attributable to his period 
of military service.  As the preponderance of the evidence is 
against the claims, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2005); 
see also Gilbert, supra. 


III.  Secondary Service Connection

The veteran is claiming that his neurogenic bladder is 
secondary to herniated discs of the lumbar spine.  Service 
connection may be established on a secondary basis where the 
evidence shows (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 
3.310(a) (2006).

Service medical records showed an acute onset of hematuria in 
July 1977 after jogging.  However, there was no evidence of 
chronic urinary problems, other than the veteran's reported 
lifelong nocturia.  IVP and cystoscope testing revealed 
normal findings.  Retirement examination revealed endocrine 
evaluation was normal.  The physician noted that the veteran 
was treated for painful urination, blood in urine, in 1977; 
however, self-resolved without the need for treatment.  In 
short, there was no evidence of chronic bladder problem in 
service, or a diagnosis of neurogenic bladder in service.   

The Board notes that Dr. McSherry also opined in an April 
2000 statement that the veteran had significant urological 
problems while in service.  However, she made no opinion that 
his urological problems in service are related to his 
neurogenic bladder.  In fact, neurogenic bladder was first 
diagnosed and treated in 1998 by Dr. McSherry, many years 
following separation from military service.  In a November 
1998 medical record, Dr. McSherry examined the veteran for 
bladder problems.  Following examination, Dr. McSherry 
diagnosed the veteran with probable neurogenic bladder, 
ruptured disc from July 1998.      

Review of the record showed that the veteran's private 
physicians, and the January 2006 VA physician, all opined 
that neurogenic bladder was etiologically related to the 
veteran's lumbar spine disability.  Specifically, Dr. 
McSherry opined in November 1998 and again in a June 2000 
statement that the veteran's neurogenic bladder was 
etiologically related to his lumbar spine disability.  The 
veteran also opined in a statement to Dr. Glenn dated in 
April 1999 that his neurogenic bladder was secondary to his 
herniated lumbar discs.  However, as noted above, the 
veteran's lumbar spine disability is not service-connected.  

In view of the foregoing, the veteran's service connection 
for neurogenic bladder, claimed as secondary to herniated 
discs of the lumbar spine, must be denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 2006); 38 C.F.R. § 3.301, 3.303, 3.310 
(2006).  

As the preponderance of the evidence is against the claims, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2005); see also Gilbert, 
supra. 


ORDER

Service connection for low back disability, claimed as 
herniated discs, lumbar spine, and scoliosis, is denied.

Service connection for degenerative disc disease of the 
cervical spine is denied.

Service connection for neurogenic bladder, claimed as 
secondary to herniated discs of the lumbar spine is denied.


____________________________________________
THOMAS A. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


